Citation Nr: 1447034	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart attack.

2.  Entitlement to service connection for a stroke.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for dental compensation purposes.  

5.  Entitlement to service connection for refractive error (claimed as a vision condition).

6.  Entitlement to service connection for a bilateral hip condition. 

7.  Entitlement to service connection for a bilateral leg condition. 

8.  Entitlement to service connection for a bilateral foot condition. 

9.  Entitlement to service connection for a lower back condition. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004 and from July 2007 to May 2008 and from June 2008 to June 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for a heart attack, stroke, bilateral hearing loss, bilateral hip condition, bilateral leg condition, bilateral foot condition, and a lower back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered no compensable dental trauma or disease in service. 

2.  The preponderance of evidence is against a finding that the Veteran has an eye disability related to, or aggravated, by active service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for compensation purposes for a dental condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 5013, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.150 (2014).

2.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§, 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an April 2010 letter. 

The duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment, VA treatment and private treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran was afforded VA examinations in April 2010.  The Board finds the examinations are adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

III. Dental Condition 

The Veteran seeks service connection for a dental condition.  Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150. 

Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disability for compensation purposes, is not warranted. 

The Veteran's service treatment records reflect that she underwent tooth extractions and root canals with crowns.  The record does not show, and the Veteran has not alleged, that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or that a disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth. 

The April 2010 VA examiner noted that the Veteran is missing numerous teeth but there was no bone loss and the loss of teeth was not due to loss of substance of body of maxilla or mandible.  

As a result, the Veteran is not entitled to (compensable) service connection because she does not have a dental disability recognized for service connection purposes.

The Veteran's lay statements regarding a dental condition have been considered.  She has not alleged tooth loss due to trauma.  Furthermore, although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current dental disability that satisfies the criteria set forth above) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of her claim.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for compensation purposes for a dental condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV. Eye Condition 

The Veteran also seeks service connection for a disability affecting her vision.  Congenital or developmental defects, such as a refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted. 38 C.F.R. § 3.303(c).  

Based on review of the evidence, the Board finds that service connection is not warranted.  The medical evidence, including an April 2010 VA examination report, reflects diagnoses of refractive error and status post LASIK surgery with good result.  The Veteran reported that she has no active eye disease and no subjective complaints.  

Thus, there is no disability present for VA compensation purposes.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence of record is against the claim, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a dental condition is denied. 

Service connection for a refractive error is denied. 

REMAND

The Veteran seeks service connection for a heart attack, stroke, bilateral hearing loss, a bilateral hip condition, a bilateral leg condition, a bilateral foot condition, and a low back condition.  Further development of the record is required before the Board may render a decision.  

In a May 2012 VA psychiatric examination, the Veteran indicated that she is receiving disability benefits from the Social Security Administration (SSA) for her "physical health" problems.  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran should be afforded a VA examination for her low back condition.  The Veteran underwent a VA examination in May 2012 which resulted in a negative opinion, but the Board finds that opinion inadequate.  In providing this opinion, the VA examiner noted that the service medical records do not establish chronicity; however, the examiner did not consider the Veteran's statements that she has had back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran should also be afforded a VA examination for her bilateral hip condition.  The April 2010 VA examination included a diagnosis of right anterior superior iliac spine myofascial syndrome, but did not include an opinion.  

In her January 2013 substantive appeal, the Veteran claims that her conditions are caused by her "extreme physical duress and extreme mental stress."  The Veteran is service connected for an anxiety disorder, but neither VA examination addressed service connection on a secondary basis.  Thus, an additional opinion is needed.  

On remand, the Veteran should be notified of the elements and evidence necessary to substantiate a claim for service connection on a secondary basis.

Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her claimed conditions since December 2012.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3. Send the Veteran adequate notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis. 

4. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral hip condition and low back condition.  The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any claimed conditions, had their onset in service or are etiologically related to service. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any claimed conditions were caused or aggravated by the Veteran's service-connected anxiety disorder. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

5. After completion of the above, review the VA examinations, treatment records, and Social Security records obtained as a result of this remand, and take any additional development as needed. 

6. Thereafter, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


